For Immediate Release:Contact: July 1, Dawn M. Robért, Investor Relations Galaxy Nutritional Foods, Inc. (407) 854-0433 GALAXY NUTRITIONAL FOODS REPORTS FY2008 RESULTS FY2008 NET INCOME OF $1,338,855 ORLANDO, Florida (July 1, 2008) Galaxy Nutritional Foods, Inc. (OTC BB: GXYF), a leading developer and marketer of cheese alternatives, organic dairy and other organic and natural food products, today reported operating results for the fourth quarter and fiscal year ended March 31, 2008.The Company will host an investor conference call to discuss these results at 11:00 a.m. Eastern Time (EDT) today, July 1, 2008 (see details below). For the three months ended March 31, 2008, the Company reported net income of $232,150, or $0.01 per diluted share, on net sales of approximately $6.4 million.These results compared with net sales of approximately $6.5 million and net income of $201,179, or $0.01 per share, in the fourth quarter of the previous fiscal year. For the twelve months ended March 31, 2008, the Company reported a net income of $1,338,855, or $0.07 per diluted share, on net sales of approximately $25.2 million.Operating expenses during FY2008 included a previously disclosed employment contract expense in the amount of $346,447. Exclusive of this item, the Company would have reported income from operations of approximately $2.2 million in the fiscal year ended March 31, 2008. In the twelve months ended March 31, 2007, the Company reported net income of $146,498, or $0.01 per diluted share, on net sales of approximately $27.2 million.FY2007 operating expenses included a previously disclosed write-down of a non-recurring, non-cash reserve on a stockholder note receivable in the amount of $1,428,000; expenses related to disposal activities of $295,651; and $108,160 in non-cash stock-based compensation expense.Exclusive of these items, the Company would have reported income from operations of approximately $2.7 million in the fiscal year ended March 31, 2007. The
